28 F.3d 1209
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Earl HOLSTON, Plaintiff Appellant,v.J. Phillip GRIFFIN;  Marvin Sparrow;  Susan H. Pollitt;Franklin E. Freeman, Jr., Defendants Appellees.James Earl HOLSTON, Plaintiff Appellant,v.V. Lee BOUNDS;  Richard M. Taylor, Jr.;  Marvin Sparrow;Franklin Freeman, Secretary;  William Dudley, ExecutiveDirector;  Jack CARROLL, Assistant Unit Manager;  WilfordShields, Superintendent of Hoke Correctional Center;  DeloisD. Alston, Lynn C. Phillips, Defendants Appellees.
Nos. 94-6058, 94-6059.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1994.Decided July 18, 1994.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, Malcolm J. Howard, District Judges.  (CA-93-785, CA-93-39)
James Earl Holston, appellant Pro Se.
Sylvia Hargett Thibaut, Assistant Attorney General, Raleigh, NC, for appellees.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders* denying relief on his two 42 U.S.C. Sec. 1983 (1988) complaints.  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Holston v. Griffin, No. CA-93-785;  Holston v. Bounds, No. CA-93-39 (E.D.N.C. Dec. 29, 1993 and Jan. 6, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We consolidated the cases on appeal